Judgment of the Supreme Court, Kings County, dated August 19, 1974, affirmed, without costs. This case does not fall within the ambit of prior cases decided by this court (Matter of Brown v Board of Educ. of City of N.Y., 42 AD2d 702; Greenwald v Community School Bd. No. 27, Queens, 42 AD2d 965; Matter of Spellens v Community School Bd. No. 19, 48 AD2d 658; Matter of Ambrose v Community School Bd. No. 30, 48 AD2d 654; Matter of Kindman v Community School Bd. No. 19, 48 AD2d 834; Matter of Parris v Board of Educ. of City of N.Y., 48 AD2d 835). We reversed and remanded for new hearings in these prior cases solely on the ground that the notices of hearing sent out by the Board of Education violated the board’s own by-laws by failing to notify the petitioners in these cases of their rights, under section 105a of the by-laws, to confront witnesses, call witnesses and introduce relevant evidence. In this case, the notice did so provide and petitioner utilized those rights at the hearing. Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.